Citation Nr: 1608753	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to August 23, 2010 for the grant of service connection for bilateral pes planus associated with hammer toes status post oblique osteotomies, 4th metatarsals left foot.

2.  Entitlement to an effective date prior to February 7, 2011, for the grant of service connection for diabetes mellitus type II.

3.  Entitlement to an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, left upper extremity associated with diabetes mellitus type II.

4.  Entitlement to an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, right upper extremity associated with diabetes mellitus type II.

5.  Entitlement to an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II.

6.  Entitlement to an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, right lower extremity associated with diabetes mellitus type II.

7.  Entitlement to an increased rating for bilateral hearing loss, currently rated at 10 percent disabling.

8.  Entitlement to a compensable rating prior to April 27, 2012, and in excess of 30 percent thereafter for bilateral pes planus associated with hammer toes status post oblique osteotomies, 4th metatarsals left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral pes planus, and assigned a zero percent rating effective August 23, 2010, and a 30 percent rating effective April 27, 2012; a November 2012 rating decision, which granted service connection for diabetes mellitus type II, and assigned a 20 percent rating effective February 7, 2011, and granted service connection for peripheral neuropathy of all four extremities, and assigned a 10 percent rating for each extremity effective February 7, 2011; and an October 2014 rating decision, which denied a rating in excess of 10 percent to bilateral hearing loss.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the RO has characterized the Veteran's pes planus rating claims as an effective date issue.  However, while the Veteran used that term in his notice of disagreement with the August 2012 rating decision, he is asserting that his bilateral pes planus should have been assigned a higher initial rating of at least 30 percent.  Accordingly, with regard to assignment of a 30 percent rating for bilateral pes planus, the Board finds that the claim is more accurately characterized as a higher initial rating claim.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

During his November 2015 Board hearing, the Veteran indicated that although he was awarded two separate ratings for each foot for his hammer toe disability, he has not received payment accordingly.  The record confirms that in a March 2012 rating decision, the RO found clear and unmistakable error in a September 2010 rating decision which awarded a single 10 percent rating for the Veteran's bilateral hammer toe disability, and assigned a separate 10 percent rating for each foot effective October 29, 2002.  The Veteran has requested an audit of his benefit payments.  Additionally, the issue of entitlement to service connection for bilateral hallux valgus has been raised by the record during an August 2010 examination.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2002, the Veteran filed a claim for service connection for bilateral foot conditions, which encompassed a claim for bilateral pes planus.

2.  Claims for entitlement to service connection for foot conditions, to include bilateral pes planus, were denied in May 2003, May 2005, July 2009, and November 2009.

3.  Service treatment records that were not associated with the claims file at the time of the prior decisions have been associated with the file.

4.  The first confirmed diagnosis of pes planus in the record is on October 10, 2008.

5.  In a November 2009 rating decision, the RO denied service connection for diabetes mellitus type II, in part on the basis that there was no evidence that the Veteran had been exposed to herbicides during service; the Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of the November 2009 rating decision, or take any further steps to appeal that determination.

6.  On February 7, 2011, the Veteran submitted ship logs as evidence to reopen his disability claims based on exposure to herbicides.

7.  In November 2012, the RO granted service connection for diabetes mellitus type II, and granted service connection for peripheral neuropathy of all four extremities as secondary to diabetes mellitus type II, all effective February 7, 2011.

8.  The Veteran's hearing loss is manifested by Level I hearing in the right ear and Level XI hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 10, 2008, but not earlier, for the grant of service connection for bilateral pes planus associated with hammer toes status post oblique osteotomies, 4th metatarsals left foot have been met.  38 U.S.C.A. § 5110 (2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

2.  The criteria for an effective date prior to February 7, 2011, for the grant of service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. § 5110 (2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

3.  The criteria for an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, left upper extremity associated with diabetes mellitus type II have not been met.  38 U.S.C.A. § 5110 (2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

4.  The criteria for an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, right upper extremity associated with diabetes mellitus type II have not been met.  38 U.S.C.A. § 5110 (2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

5.  The criteria for an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II have not been met.  38 U.S.C.A. § 5110 (2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

6.  The criteria for an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, right lower extremity associated with diabetes mellitus type II have not been met.  38 U.S.C.A. § 5110 (2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

7.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Claims

Generally, an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2014).  However, a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011); 38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim.
 
A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  However, the communication must indicate intent to apply for one or more VA benefits and identify the benefit sought.  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


BILATERAL PES PLANUS

Historically, the Veteran filed a claim for service connection for a foot condition in October 2002.  His claim was either denied or not reopened in in May 2003, May 2005, July 2009, and November 2009, in part of the basis that his service treatment records were unavailable and therefore the evidence did not show an injury or disease incurred during service.

The Veteran was able to personally obtain his service treatment records from the National Personnel Records Center in March 2010 and subsequently submitted those records to the RO.  In September 2010, the RO granted service connection for bilateral hammer toes based, in significant part, on the service treatment records obtained by the Veteran in March 2010.  In August 2012, the RO granted service-connection for bilateral pes planus, as secondary to the service-connected bilateral hammer toes.

As an initial matter, the Board finds that the Veteran's service treatment records are service department records that existed and had not been associated with the claims file when VA first decided the claim in May 2003, and prior to September 2010.  Furthermore, those records are relevant to the issue of entitlement to service connection for bilateral pes planus, since, as a legal matter, service connection for the secondary condition of pes planus could not have been established without service connection for the primary condition of bilateral hammer toes.  Therefore, the Board will reconsider the initial October 2002 claim for a foot condition, specifically bilateral pes planus, based on all the evidence of record.  38 C.F.R. § 3.156(c).

Turning to the merits, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran testified during his November 2015 Board hearing that he had flat feet when he initially filed his claim in October 2002.  However, while the Veteran may be competent to describe experiencing pain in his feet and that they appeared "flat," the Veteran has not been shown to have the medical expertise to render a clinical diagnosis of pes planus.  Significantly, the Veteran's medical treatment records do not show complaints, clinical findings or diagnoses consistent with pes planus until October 10, 2008, despite him seeking treatment for foot pain and other foot conditions.  Therefore, the Board finds that the Veteran did not have a "current disability" of bilateral pes planus for purposes of establishing service connection until October 10, 2008.  As entitlement to service connection did not arise until after the Veteran filed his claim for service connection for bilateral pes planus, an effective date of October 10, 2008, but not earlier, is warranted.  38 C.F.R. § 3.156(c)(3).


DIABETES MELLITUS TYPE II

The Veteran contends that he should be awarded an effective date back to October 29, 2002, for the award of service connection for diabetes mellitus type II and peripheral neuropathy of all extremities resulting from diabetes mellitus type II, since he initially filed a claim for disability resulting from Agent Orange exposure on that date and was later granted service connection.

The Veteran filed a claim for service connection for Agent Orange exposure in 
October 2002.  A November 2002 letter to the Veteran notified him that exposure to herbicides itself was not a disability, and that he needed to specify what condition he was claiming as a result of Agent Orange exposure.  The letter also asked for evidence that the Veteran was on the ground in the Republic of Vietnam during the war.  In response, the Veteran submitted a statement in December 2002 that he was exposed to herbicides while in Da Nang in 1968; he was in-country while waiting to board his ship, the U.S.S. Mauna Kea.  The Veteran did not specify any medical condition caused by the herbicide exposure.  A claim for service connection for a disability due to herbicide exposure, namely diabetes mellitus type II, was not filed until August 2009.

Where evidence requested in connection with a claim for service connection is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158 (2015).  In this case, the evidence was not received until August 2009, seven years after VA's request for information.  Accordingly, the Board finds that the Veteran abandoned his October 2002 claim.

As noted above, the Veteran specifically filed a claim for service connection for diabetes mellitus type II in August 2009.  In November 2009, the RO denied service connection for diabetes mellitus type II, finding that there was no evidence that the Veteran was exposed to herbicides during service.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and therefore the November 2009 rating decision became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  On February 7, 2011, the RO received ship logs and ship assignments from the Veteran.  This evidence was construed as a request to reopen his claim for service connection for diabetes, which was granted in a November 2012 rating decision, and assigned an effective date of February 7, 2011.  

The Board notes that a February 2013 statement of the case states that "a recent change in guidelines now allows for the presumption of Agent Orange exposure for veterans serving aboard a ship that operated on the inland waterways of Vietnam," and has considered application of 38 C.F.R. § 3.114 (2015).  However, that regulation does not apply in this case.  The presumption of Vietnam service under 38 C.F.R. § 3.307(a)(6) has been in effect since February 6, 1991.  See "Diseases Associated with Service in the Republic of Vietnam (Final Rule)," 58 FR 29107-01(May 25, 1993).  The presumption of nexus for diabetes mellitus dates back to May 8, 2001.  See VA memorandum regarding Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, dated September 9, 2010.  These presumptions predate the Veteran's August 2009 claim for service connection, and therefore do not constitute liberalizing laws.  The Board also acknowledges that the Veteran is presumed to have been exposed to herbicides due to his service aboard the U.S.S. Tanner in 1968, and that the U.S.S. Tanner was not added to the VA's list of ships associated with service in Vietnam until January 6, 2011.  However, the ship list is merely a form of global fact-finding intended to provide VA regional offices with an ever-evolving resource for determining whether a particular veteran is eligible for the presumption of herbicide exposure based on operations of the Veteran's ship.  The addition of a ship to the list is not a liberalizing law within the meaning of section 3.114.

The Board has also considered whether the ship logs and ship assignments received in February 2011 constituted applicable service records warranting an earlier effective date under 38 C.F.R. § 3.156(c)(3).  However, the Board notes that until February 2011, the Veteran maintained that he was exposed to herbicides while assigned to the U.S.S. Mauna Kea.  Consequently, although the Veteran's personnel records documenting his assignment to the U.S.S. Tanner were in the record at the time of the November 2009 rating decision, he failed to provide sufficient information for VA to identify that his service on the U.S.S. Tanner was in any way relevant to his claim.  Again, the Veteran claimed that he was exposed to herbicides while serving aboard the U.S.S. Mauna Kea, and the U.S.S. Tanner was not on the list of ships at that time.  Accordingly, the evidence submitted by the Veteran in February 2011 was not evidence that the VA could have previously obtained because the Veteran did not provide sufficient information.  Therefore, an earlier effective date predicated on section 3.156(c) is not warranted.

In summary, the Board finds that the Veteran abandoned the October 2002 claim for service connection.  The Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of the November 2009 rating decision.  The Board is constrained by the laws and regulations made by Congress regarding the establishment of effective dates for the award of compensation.  In this case, the effective date for grant of diabetes cannot be earlier than the date VA received the Veteran's application to reopen his claim for compensation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  Accordingly, the Veteran's claim for an effective date prior to February 7, 2011 for the grant of service connection for diabetes mellitus type II must be denied.


PERIPHERAL NEUROPATHY

As to the Veteran's claims regarding the effective date for peripheral neuropathy of the bilateral upper and lower extremities, the effective date for the grant of service connection for disabilities secondary to service-connected disabilities cannot be earlier than date of the claim for service connection on a secondary basis.  Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007), aff'd sub nom. Ellington v. Peake, 541 F. 3d 1364 (Fed. Cir, 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008).  The record does not show that the Veteran filed a claim for peripheral neuropathy of his extremities at any point.  Rather, the RO considered it part of the diabetes claim, which the Veteran requested to reopen on February 7, 2011.  Accordingly, an effective date for peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity prior to February 7, 2011, must be denied.


II. Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule for hearing loss disability establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  
 
When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.  There is also a regulatory provision at 38 C.F.R. § 4.86(b) for evaluating hearing loss where the pure tone threshold at 1000 Hertz is 30 or less and is 70 or more at 2000 Hertz.  However, none of the audiometric results below for any time period meet this definition.

The current appeal arises from a claim for increased rating received at the RO on June 19, 2014.  An October 2014 audiological evaluation reveals the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
50
60
49
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and zero percent in the left ear.  Entering the average pure tone thresholds of 49 in the right ear and 105 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for the right ear, and the highest numeric designation of hearing impairment is XI for the left ear.  38 C.F.R. § 4.85.

Because the pure tone threshold at each of the four specified frequencies is 55 decibels or more for the Veteran's left ear only, representing an exceptional pattern of hearing impairment, the Board considers whether the numeric designation from Table VI or Table VIa produces the higher numeral.  38 C.F.R. § 4.86.  In this case, Table VIa produces the same numeral of XI for the Veteran's left ear.  

Entering the category designations of Level I for the right ear and Level XI for the left ear into Table VII results in a 10 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.  

As noted above, disability ratings for hearing loss are derived from a purely mechanical application of the rating schedule.  While the Board acknowledges that the Veteran contends that he is entitled to a higher rating because he is deaf in his left ear, application of the Veteran's audiometric testing results to the rating criteria results in a 10 percent rating.  Accordingly, the weight of the evidence is against an evaluation in excess of 10 percent for bilateral hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether referral is warranted for extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  As noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  However, VA policy requires that VA audiologists fully describe the functional effects caused by a hearing disability in his or her final report, in order to facilitate consideration of whether referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In this regard, the October 2014 examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting the Veteran's inability to hear at all in his left ear.  Statements provided by the Veteran similarly describe his deafness in his left ear and that his hearing aids do not help in background noise.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d 1362, 1365-1366 (Fed. Cir. 2014).  


III. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in September 2010, January 2011, April 2011, and March 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's VA outpatient treatment reports.  The Board notes that the VA was unable to obtain the Veteran's complete service treatment records.  See VA Memorandum regarding formal finding on the unavailability of Military Service Medical Records, dated April 5, 2005.  In a case where a claimant's service records are unavailable through no fault of his own, the Board acknowledges that there is a heightened obligation for VA to assist in the development of his claim and to provide reasons and bases for any adverse decision rendered without these records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with VA contract examinations in August 2010, April 2012, August 2012, and October 2014.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Finally, the Veteran testified at a hearing before the Board in September 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to an effective date of September 19, 2008, for the grant of service connection for bilateral pes planus associated with hammer toes status post oblique osteotomies, 4th metatarsals left foot is granted, subject to the laws governing payment of monetary benefits.
ORDER (Continued)

Entitlement to an effective date prior to February 7, 2011, for the grant of service connection for diabetes mellitus type II is denied.

Entitlement to an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, left upper extremity associated with diabetes mellitus type II is denied.

Entitlement to an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, right upper extremity associated with diabetes mellitus type II is denied.

Entitlement to an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II is denied.

Entitlement to an effective date prior to February 7, 2011, for the grant of service connection for peripheral neuropathy, right lower extremity associated with diabetes mellitus type II is denied.

Entitlement to an increased rating for bilateral hearing loss, currently rated at 10 percent disabling is denied.


REMAND

With regard to the Veteran's bilateral pes planus rating claims, prior RO consideration of the ratings included only the time period since August 23, 2010.  However, this Board decision has awarded an earlier effective date of October 10, 2008, for service connection for that disability.  Because the RO has not considered the evidence concerning the time period from October 10, 2008, to August 23, 2010, the Veteran's claim must be remanded in order to afford him due process in the adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to a compensable rating prior to April 27, 2012 (considering the time period from October 10, 2008 to April 26, 2012), and in excess of 30 percent thereafter for bilateral pes planus associated with hammer toes status post oblique osteotomies, 4th metatarsals left foot.  

If any benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


